PER CURIAM:
Syed Z. Shah appeals the district court’s order granting Defendants’ motion to dismiss in part, granting Defendants’ motion for summary judgment with respect to all remaining claims, and denying Shah’s com*436plaint of employment discrimination based on race, color, and national origin filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Shah v. Kukes, No. CA-04-390-1 (E.D.Va. Dec. 21, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED